Chief Judge Fuld (dissenting in part).
I agree with the court’s opinion that a plaintiff, in order to state a sufficient cause of action for reformation, must allege fraud by the defendant and unilateral mistake on his own part. The plaintiff before us has, concededly, pleaded fraud and it seems to me that his allegation that “ the lease was incorrectly drawn ” is the equivalent of an assertion that he was under a mistake when he signed the lease. Our rules of pleading have never demanded the use of particular or magic words as long as the language employed conveys the requisite meaning. In the present ease, only insistence on an excessive technicality can justify dismissal of the second cause of action. I would, therefore, affirm so much of the order appealed from as. sustains that count.
Judges Burke, Scileppi, Bergan, Jasen and Gibson concur with Judge Breitel ; Chief Judge Fuld dissents in part and votes to affirm so much of the order appealed from as sustains the second cause of action, in a memorandum.
*88Order reversed and the case remitted to Special Term for further proceedings in accordance with the opinion herein, with costs to abide the ultimate event. Question certified answered in the negative.